Citation Nr: 1453964	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  10-13 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Lyme disease, to include associated joint pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The appellant served on active duty for training from April 1982 to July 1982, followed by service in the Army National Guard and Reserves, including between November 1997 and March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2012, the appellant testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in St. Petersburg, Florida.  A transcript of the proceeding has been associated with the claims file.

In May 2012, the Board granted the appellant's application to reopen his claim, and remanded the claim for further development.  This matter is now returned to the Board for further review.

As explained by the Board in its May 2012 decision, the appellant's application to reopen his claim was denied by way of a July 2008 rating decision.  An August 2008 rating decision continued the denial of the claim.  In August 2009, the appellant filed a notice of disagreement, which was more than one year after the July 2008 rating decision.  Because, however, new and material evidence was received within one year of the July 2008 rating decision, that decision did not become final.  See 38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. § 3.156(b) (2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant claims entitlement to service connection for Lyme disease to include joint pain.  He testified at the Board hearing that he believes he incurred the disease due to a deer tick bite during active duty for training (ADT) in the Army Reserves around 1998 or 1999.  See Transcript at 3-4, 8-9.  

The appellant served in the Army National Guard from March 1982 until around March 1983 (including ADT from April 1982 to July 1982), then in the Army Reserves from around March 1983 until January 1994 (including ADT from May 1986 to June 1986), in the National Guard from January 1995 to November 1997, and then in the Army Reserves until around February 2003.  See DD Form 214; DA Form 2-1; National Guard ADT Orders, March 1982; Army Reserves Discharge Orders, January 1994; Form 21-526, August 2005; Buddy Statements, July 2007 and September 1997; Board Hearing Transcript, 3-4 and 8-9; Maguire AFB Medical Clinic Record, January 2003.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).  This includes injuries or diseases incurred during active duty for training (ADT), or injuries suffered during inactive duty training (IDT).  38 U.S.C.A. §§ 101(24), 106 (West 2014).  Reserve and National Guard service generally includes periods of ADT and IDT.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c) (2014).

The Board notes by way of background that the appellant submitted two July 2007 buddy statements from H.G. and G.O. in which they reported they served with the appellant in the Army Reserves between 1990 and 1992, and that the appellant was treated for various symptomatology on apparently two separate occasions, one of those being in July 1990 during a field training exercise.  Also, in a September 2007 buddy statement, T.A. wrote that he served with the appellant in the Army Reserves (during the appellant's second period of such service), and that on November 5, 1998, the appellant was unable to participate due to severe pain, and that the appellant's April 2002 diagnosis of Lyme disease came during a period of ADT.  The Board also acknowledges that an April 2002 private treatment record from Dr. G.M. reflects that serum tests were positive for Lyme disease.

In May 2012, the Board remanded the claim so that, among other things, all of his service personnel records could be obtained from his service in the Army Reserves and the National Guard, and so that his dates of ADT could be obtained (albeit the Board acknowledges that the personnel records from the National Guard had previously been received from the New York Adjutant General in December 2005, as well as retirement point statements from his National Guard service dated in April 1997 and from the Army Reserves dated in 2000 - both apparently prior to the expiration of those periods of service).  Post-remand, a DPRIS request was made for the service records, as well as a PIES request for the personnel records (albeit the PIES request was only for those records dated from 1997 to 2000).  Subsequently, the personnel records were received from his first period of service in the Army Reserves, and from both periods of National Guard service, which new records include copies of his active duty orders for his first periods of service in the National Guard and Army Reserves, but not his second periods of service in the National Guard from January 1995 to November 1997, and in the Army Reserves sometime between November 1997 and around February 2003.  Also, they did not include any of his personnel records from his second period of service in the Army Reserves (sometime between November 1997 and February 2003).  

The Board again notes that the appellant asserts he incurred Lyme disease during a period of ADT in 1998 or 1999, and that his buddies have written that he showed various symptomatology between 1990 and 1992, and in 1998, and that he had a period of ADT in April 2002 (when he was diagnosed).  Also, retirement points statements previously associated with the claims file from the National Guard and Army Reserves (the latter dated through April 2000) indicate he had periods of ADT during these periods.  The Board does acknowledge at this time that a copy of his ADT orders for July 1990 have now been associated with the claims file (coinciding with the above noted buddy statements regarding treatment in July 1990 during field exercises).

In light of the above, the Board finds that this matter should be remanded so that all of the service personnel records from his second period of service in the Army Reserves sometime between November 1997 and February 2003 may be obtained, including a record of the specific periods of ADT for that period.

In addition, the Board directed in the May 2012 remand that all of the service treatment records from his service in the Army Reserves and Army National Guard be associated with the claims file.  The Board acknowledges a DPRIS request was made for the service treatment records, and that service treatment records dated from January 1995 to January 2000 were received.  None of his service treatment records, however, were ever received from his service in the National Guard from March 1982 until around March 1983, nor from his subsequent service in the Army Reserves from around March 1983 to January 1994 (except that a scant few medical records were included in the copies of his personnel records received in June 2012 from his service in the National Guard and his first period of service in the Army Reserves).  Therefore, this matter should also be remanded so that all of the service treatment records may be obtained from his service in the Army National Guard from March 1982 until around March 1983, in the Army Reserves from around March 1983 until January 1994, and from his second period of service in the Army Reserves sometime between November 1997 and around February 2003 (except that a January 2000 periodic examination report and report of medical history are already in the claims file).

Also, the Board remanded the claim so that copies of any available outstanding private treatment records could be associated with the claims file.  In that regard, the Board acknowledges that additional records from Florida Hospital have been associated with the claims file (as some records from that facility were already associated with the claims file).  Also, the RO sent requests for copies of the appellant's records to Drs. M.T., M.G., R.B., and G. in June 2012.  A negative response was received from Dr. M.G.  While the appellant was contacted by telephone in November 2012 and provided general information concerning unavailable records, it is not clear whether the appellant was notified regarding the negative response from Dr. M.G. or that no records were received from Drs. M.T., R.B., and G.  Therefore, this matter should be remanded so that the appellant may be provided with notice that records from Dr. M.G., M.T., R.B., and G. were unable to be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate facilities, including the Army Human Resources Command in St. Louis, copies of the appellant's service personnel records, and a record of his specific dates of ADT, from his second period of service in the Army Reserves sometime between November 1997 and February 2003.

If any of these records are found to be unavailable, this should be noted in the claims file and the appellant should be provided with notice of such.

2.  Associate with the claims file copies of all of the service treatment records from his service as follows:

a) Army National Guard from March 1982 until around March 1983;

b) Army Reserves from around March 1983 until January 1994;

c) Army Reserves sometime between November 1997 and February 2003 - apparently in the 78th Division Battle Project Group in Fort Dix, New Jersey, see September 2007 buddy statement and January 2003 orders (except a January 2000 periodic examination report and report of medical history are already in the claims file).

If any of these records are found to be unavailable, this should be noted in the claims file and the appellant should be provided with notice of such.

3.  Provide notice to the appellant that the private treatment records from Drs. M.G., M.T., R.B., and G. were unable to be obtained, and explain the steps taken to obtain the records pursuant to 38 C.F.R. § 3.159(e) (2014).

4.  Then, readjudicate the claim.  If any claim remains denied, the appellant should be provided a Supplemental Statement of the Case (SSOC).  After the appellant and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



